

Exhibit 10.1
COOPER-STANDARD HOLDINGS INC. 2011 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Directors)
THIS AGREEMENT (this “Agreement”), is made effective as of the _____ day
of _________, 201___ (the “Date of Grant”), between Cooper-Standard Holdings
Inc., a Delaware corporation (the “Company”), and the non-employee director of
the Company whose name is set forth on the signature page hereof (the
“Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Grant. The Company hereby grants to the Participant ______ Restricted
Stock Units on the terms and conditions set forth in this Agreement. The
Participant’s rights with respect to the Restricted Stock Units will remain
forfeitable at all times prior to the date of vesting as described in Section 3.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in the Plan
2.    Restrictions on Transfer. The Participant will not be entitled to sell,
transfer, or otherwise dispose of or pledge or otherwise hypothecate or assign
the Restricted Stock Units, other than by will or by the laws of descent and
distribution. Prior to the date on which the Restricted Stock Units are settled
as provided in Section 4 (the “Settlement Date”), the Participant will not be
entitled to sell, transfer, or otherwise dispose of or pledge or otherwise
hypothecate or assign the Shares underlying the Restricted Stock Units
(collectively, the “Transfer Restrictions”).
3.    Vesting; Termination of Employment.
(a) Vesting. One hundred percent (100%) of the Restricted Stock Units shall vest
and no longer be subject to forfeiture on the earlier of (1) the first
anniversary of the Date of Grant or (2) the date of the first annual
shareholders meeting that occurs after the Date of Grant (the first such event,
the “Lapse Date”), subject to the Participant’s continued Employment with the
Company or its Affiliate until such date.
(b) Termination of Employment. Notwithstanding anything to the contrary
contained in any agreement between the Participant and the Company, the
treatment of






--------------------------------------------------------------------------------



the Restricted Stock Units following Participant’s termination of Employment
shall be governed exclusively by the Plan and this Agreement, except to the
extent that capitalized terms used in the Plan or this Agreement are
specifically defined by reference to such other agreement. If the Participant’s
Employment with the Company and its Affiliates terminates for any reason, the
Restricted Stock Units shall, to the extent that the Lapse Date has not
occurred, be canceled by the Company without consideration; provided that upon
removal of the Participant from the Board without Cause,or due to the
Participant’s death or Disability, then a number of Restricted Stock Units equal
to (x) the total number of Restricted Stock Units multiplied by (y) a fraction,
the numerator of which is the number of the Participant’s days of Employment
from the Date of Grant through the date of termination and the denominator of
which is 365, shall vest and no longer be subject to forfeiture as of the date
of such termination, and any remaining Restricted Stock Units shall be canceled
by the Company without consideration. For purposes hereof, the Restricted Stock
Units that vest upon a Participant’s termination of Employment shall be paid
only upon the Participant’s separation from service within the meaning of Code
Section 409A.
4.    Settlement.
(a) General. Except as otherwise provided in Section 4(b) or Section 4(c), as
soon as practicable after the Restricted Stock Units vest (but no later than
two-and-one-half months from the end of the fiscal year in which vesting
occurs), the Company will settle such vested Restricted Stock Units by electing
either to (a) issue in the Participant’s name (or the name of an assignee
designated by the Participant after the vesting date) a stock certificate or
certificates or make an appropriate book entry for a number of Shares equal to
the number of Restricted Stock Units that have vested or (b) deliver an amount
of cash equal to the Fair Market Value, determined as of the vesting date, of a
number of Shares equal to the number of Restricted Stock Units that have vested.
The Transfer Restrictions applicable to the Shares issued in respect of the
Restricted Stock Units shall lapse upon such issuance.
(b) Stock Certificate Restrictions. The Company shall not be liable to the
Participant for damages relating to any delays in issuing any stock certificates
hereunder to the Participant, any loss of any such certificates, or any mistakes
or errors in the issuance of such certificates or in such certificates
themselves; provided that the Company shall correct any such errors caused by
it. Any such certificate or certificates shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
(c) Deferral. The Restricted Stock Units are eligible to be deferred under the
Cooper-Standard Holdings Inc. Deferred Compensation Plan for Non-Employee
Directors (the “Deferred Compensation Plan”). Therefore, any Restricted Stock
Units

2





--------------------------------------------------------------------------------



deferred under the Deferred Compensation Plan shall be settled in accordance
with the terms of the Deferred Compensation Plan.
5.    Dividends and Voting Rights. Subject to Section 11, the Participant shall
not have voting rights with respect to the Shares underlying the Restricted
Stock Units unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger. The Participant shall receive a cash
payment equivalent to any dividends or other distributions paid with respect to
the shares of Common Stock underlying the Restricted Stock Units, so long as the
applicable record date occurs on or after the Date of Grant and before such
Restricted Stock Units are forfeited. If, however, any dividends or
distributions with respect to the Shares underlying the Restricted Stock Units
are paid in Shares rather than cash, then the Participant shall be credited with
additional restricted stock units equal to the number of Shares that the
Participant would have received had the Restricted Stock Units been actual
Shares, and such restricted stock units shall be deemed Restricted Stock Units
subject to the same risk of forfeiture and other terms of this Agreement and the
Plan as apply to the other Restricted Stock Units granted under this Award. Any
amounts due to the Participant under this provision shall be paid to the
Participant or distributed, as applicable, at the same time as payment is made
in respect of the Restricted Stock Units granted under this Agreement.
6.    No Right to Continued Employment. The granting of the Restricted Stock
Units evidenced hereby and this Agreement shall impose no obligation on the
Company or any of its Affiliates to continue the Employment of the Participant
and shall not lessen or affect the Company’s or its Affiliate’s right to
terminate the Employment of the Participant.
7.    Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Restricted Stock Units or any transfer under or with respect to the
Restricted Stock Units and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.
 
8.    Securities Laws. Upon the acquisition of any Shares pursuant to the
Restricted Stock Units, the Participant (or his permitted assignee) will make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.
9.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
10.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.

3





--------------------------------------------------------------------------------



11.    Restricted Stock Units Subject to Plan. By entering into this Agreement,
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Restricted Stock Units are subject to the Plan. The
terms and provisions of the Plan as they may be amended from time to time are
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
12.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 
 
 
COOPER-STANDARD HOLDINGS INC.
 
 
By:
 
 

                                 
 


Agreed and acknowledged as of the date first above written:


 
 
Participant:

Restricted Stock Units:   _____
 
 





4



